 

THE CHEFS’ WAREHOUSE, INC. 8-K [chef-8k_072314.htm]

Exhibit 10.1

  

 

AMENDMENT NO. 1

 

Dated as of July 23, 2014

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 25, 2012

 

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of July 23, 2014 by and among
Dairyland USA Corporation, a New York corporation (“Dairyland”), The Chefs’
Warehouse Mid-Atlantic, LLC, a Delaware limited liability company (“CW
Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited liability company (“Bel
Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited liability
company (“CW West Coast”), and The Chefs’ Warehouse of Florida, LLC, a Delaware
limited liability company (“CW Florida” and, together with Dairyland, CW
Mid-Atlantic, Bel Canto and CW West Coast, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013, by and among the Borrowers, the other Loan
Parties party thereto, the Lenders, the Administrative Agent and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

 

WHEREAS, the Borrowers have requested that the Required Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

 

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.                  Amendments to the Credit Agreement. Effective as of the date
of satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)                Section 1.01 of the Credit Agreement is hereby amended to
insert the following definitions in the appropriate alphabetical order:

 

“CW LV Real Estate” means CW LV Real Estate LLC, a Delaware limited liability
company.

 

 

 

 

“CW LV Real Estate Indebtedness” means the Indebtedness incurred by CW LV Real
Estate to obtain construction and permanent mortgage financing for a new
warehouse facility in Las Vegas, Nevada, in an aggregate principal amount not to
exceed $15,000,000.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

(b)               The definition of “LIBO Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

 

(c)                Section 6.01 of the Credit Agreement is hereby amended to (i)
delete the word “and” appearing at the end of clause (k) thereof, (ii) delete
the reference to “$5,000,000” appearing in clause (l) thereof and replace such
reference with a reference to “$10,000,000”, (iii) re-designate clause (l)
thereof as clause (m) thereof and (iv) insert the following as a new clause (l)
thereof:

 

“(l) the CW LV Real Estate Indebtedness; and”

 

(d)               Section 6.02 of the Credit Agreement is hereby amended to (i)
delete the word “and” appearing at the end of clause (o) thereof, (ii)
re-designate clause (p) thereof as clause (q) thereof and (iii) insert the
following as a new clause (p) thereof:

 

2

 

 

“(p) Liens on the assets of CW LV Real Estate securing the CW LV Real Estate
Indebtedness; and”

 

2.                  Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the conditions precedent that (i) the Administrative
Agent shall have received counterparts of this Amendment duly executed by the
Borrowers, the Required Lenders and the Administrative Agent, (ii) the
Administrative Agent shall have received counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Loan Guarantors,
(iii) the Administrative Agent shall have received an executed and effective
amendment to the Prudential Note Agreement, which amendment shall be
substantially consistent with this Amendment and otherwise reasonably
satisfactory to the Administrative Agent, and (iv) the Administrative Agent
shall have received payment and/or reimbursement of the Administrative Agent’s
and its affiliates’ fees and expenses (including, to the extent invoiced in an
invoice dated on or prior to the date hereof, reasonable documented
out-of-pocket fees and expenses of counsel for the Administrative Agent) in
connection with this Amendment.

 

3.                  Representations and Warranties of the Borrowers. Each
Borrower hereby represents and warrants as follows:

 

(a)                This Amendment and the Credit Agreement as amended hereby
constitute legal, valid and binding obligations of such Borrower and are
enforceable against such Borrower in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

(b)               As of the date hereof and after giving effect to the terms of
this Amendment, (i) no Default has occurred and is continuing and (ii) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date).

 

4.                  Reference to and Effect on the Credit Agreement.

 

(a)                Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)               Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

 

(c)                Except with respect to the subject matter hereof, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement, the Loan
Documents or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

 

(d)               This Amendment is a “Loan Document” under (and as defined in)
the Credit Agreement.

 

5.                  Governing Law. This Amendment shall be construed in
accordance with and governed by the law of the State of New York.

 

3

 

 

6.                  Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

7.                  Counterparts. This Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

   

 

[Signature Pages Follow]

 

4

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 



  DAIRYLAND USA CORPORATION       By: /s/ John D. Austin     Name: John D.
Austin   Title: CFO           THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC       By:
/s/ John D. Austin     Name: John D. Austin   Title: CFO           BEL CANTO
FOODS, LLC       By: /s/ John D. Austin     Name: John D. Austin   Title: CFO  
        THE CHEFS’ WAREHOUSE WEST COAST, LLC       By: /s/ John D. Austin    
Name: John D. Austin   Title: CFO           THE CHEFS’ WAREHOUSE OF FLORIDA, LLC
      By: /s/ John D. Austin     Name: John D. Austin   Title: CFO

 



 

Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al





 

 

 

 

 



  JPMORGAN CHASE BANK, N.A.,   individually as a Lender, as the Swingline
Lender, as the Issuing Bank, as Administrative Agent and as Collateral Agent    
          By: /s/ Diane Bredehoft     Name: Diane Bredehoft   Title: Authorized
Officer



 

 



Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

 

  



  GE CAPITAL BANK,   formerly known as GE CAPITAL FINANCIAL INC., as a Lender  
            By: /s/ Woodrow Broaders, Jr.     Name: Woodrow Broaders, Jr.  
Title: Duly Authorized Officer

 

 





Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender               By: /s/
Thomas Pizzo     Name: Thomas Pizzo   Title: Senior Vice President

 



 



Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

 

 



  BMO HARRIS FINANCING, INC.,   as a Lender               By: /s/ Joan Spiotto  
  Name: Joan Spiotto   Title: Vice President

 



 



Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

 

 



  BRANCH BANKING AND TRUST COMPANY,   as a Lender               By: /s/ Kenneth
M. Blackwell     Name: Kenneth M. Blackwell   Title: Senior Vice President

 



 



Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



  

 

 

 

EXHIBIT A

 

Consent and Reaffirmation

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to Amended and Restated Credit Agreement with respect to that
certain Amended and Restated Credit Agreement dated as of April 25, 2012, as
amended and restated as of April 17, 2013 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Dairyland USA Corporation, a New York corporation (“Dairyland”),
The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited liability company
(“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited liability company
(“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited
liability company (“CW West Coast”), and The Chefs’ Warehouse of Florida, LLC, a
Delaware limited liability company (“CW Florida” and, together with Dairyland,
CW Mid-Atlantic, Bel Canto and CW West Coast, the “Borrowers”), the other Loan
Parties party thereto, the Lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), which Amendment No. 1 to
Amended and Restated Credit Agreement is dated as of July 23, 2014 and is by and
among the Borrowers, the financial institutions listed on the signature pages
thereof and the Administrative Agent (the “Amendment”). Capitalized terms used
in this Consent and Reaffirmation and not defined herein shall have the meanings
given to them in the Credit Agreement. Without in any way establishing a course
of dealing by the Administrative Agent, the Collateral Agent or any Lender, each
of the undersigned consents to the Amendment and reaffirms the terms and
conditions of the Loan Guaranty and any other Loan Document executed by it and
acknowledges and agrees that the Loan Guaranty and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

 

Dated:   July 23, 2014

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

 



  DAIRYLAND USA CORPORATION       By: /s/ John D. Austin     Name: John D.
Austin   Title: CFO           THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC       By:
/s/ John D. Austin     Name: John D. Austin   Title: CFO           BEL CANTO
FOODS, LLC       By: /s/ John D. Austin     Name: John D. Austin   Title: CFO  
        THE CHEFS’ WAREHOUSE WEST COAST, LLC       By: /s/ John D. Austin    
Name: John D. Austin   Title: CFO           THE CHEFS’ WAREHOUSE OF FLORIDA, LLC
      By: /s/ John D. Austin     Name: John D. Austin   Title: CFO

  

 



Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

 

 



  THE CHEFS’ WAREHOUSE, INC.       By: /s/ John D. Austin     Name: John D.
Austin   Title: CFO           CHEFS’ WAREHOUSE PARENT, LLC       By: /s/ John D.
Austin     Name: John D. Austin   Title: CFO           MICHAEL’S FINER MEATS,
LLC       By: /s/ John D. Austin     Name: John D. Austin   Title: CFO          
MICHAEL’S FINER MEATS HOLDINGS, LLC       By: /s/ John D. Austin     Name: John
D. Austin   Title: CFO           THE CHEFS’ WAREHOUSE MIDWEST, LLC       By: /s/
John D. Austin     Name: John D. Austin   Title: CFO               THE CHEFS’
WAREHOUSE PASTRY DIVISION, INC.         By: /s/ John D. Austin     Name: John D.
Austin   Title: CFO

 



 

Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

 

 



  QZ ACQUISITION (USA), INC.       By: /s/ John D. Austin     Name: John D.
Austin   Title: CFO           QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.  
    By: /s/ John D. Austin     Name: John D. Austin   Title: CFO           QZINA
SPECIALTY FOODS, INC., a Florida corporation       By: /s/ John D. Austin    
Name: John D. Austin   Title: CFO           QZINA SPECIALTY FOODS, INC., a
Washington corporation       By: /s/ John D. Austin     Name: John D. Austin  
Title: CFO           QZINA SPECIALTY FOODS (AMBASSADOR), INC.,       By: /s/
John D. Austin     Name: John D. Austin   Title: CFO               CW LV REAL
ESTATE LLC         By: /s/ John D. Austin     Name: John D. Austin   Title: CFO

 



 

Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

 

 



  ALLEN BROTHERS 1893, LLC       By: /s/ John D. Austin     Name: John D. Austin
  Title: CFO           THE GREAT STEAKHOUSE STEAKS, LLC       By: /s/ John D.
Austin     Name: John D. Austin   Title: CFO

 



 



Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 



 

 



 

 

